DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omari et al US 2020/0406907 A1 (hence Omari).
In re claims 1, 10, and 19, Omari discloses managing operation of vehicles with redundant vehicle navigation systems (Abstract) and teaches the following:
receiving, by a computing system of a vehicle, a planned trajectory for the vehicle based on first sensor data associated with an external environment, wherein the planned trajectory is generated by a primary computing system of 
determining, by the computing system, an environmental condition associated with the external environment, wherein the environmental condition is included in second sensor data generated by a second sensor associated with the computing system of the vehicle (Fig.1B and Paragraph 0024);
analyzing, by the computing system, one or more parameters associated with the planned trajectory to determine whether the planned trajectory is based at least in part on the environmental condition (Paragraphs 0024-0026, Fig.4, and Paragraphs 0038-0039);
in response to determining, by the computing system, that the primary computing system fails to base the planned trajectory at least in part upon the environmental condition, altering the one or more parameters associated with the planned trajectory to generate an altered planned trajectory (Paragraphs 0026-0027, and 0033);
and instructing, by the computing system, the vehicle to execute the altered planned trajectory (Fig.3B, and Paragraph 0034)
In re claims 2, 11, and 20, Omari teaches the following:
in response to determining, by the computing system, that the primary computing system bases the planned trajectory at least in part upon the environmental condition, such that a parameter of the planned trajectory satisfies a confidence threshold: instructing, by the computing system, the vehicle to execute the planned trajectory (Fig.1A and Paragraph 0024)
In re claims 3, and 12, Omari teaches the following:
determining, by the computing system, that the primary computing system fails to base the planned trajectory at least in part upon the environmental condition comprises determining, by the computing system, that that the parameter of the planned trajectory fails to satisfy the confidence threshold (Fig.2, #222, and Paragraph 0026)
In re claims 4, and 13, Omari teaches the following:
providing, by the computing system, instructions to a controller associated with an actuator of the vehicle, wherein the instructions are in accordance with the altered planned trajectory (Paragraph 0024)
In re claims 5, and 14, Omari teaches the following:
the primary computing system generates the planned trajectory by: identifying at least one agent present within the external environment, wherein the at least one agent is included in the first sensor data generated by the first sensor; classifying the at least one agent within the external environment; tracking the at least one agent within the external environment; and predicting a trajectory of the at least one agent within the external environment (Paragraph 0025)
In re claims 6, and 15, Omari teaches the following:
identifying, by the computing system, the at least one agent associated with the external environment independently of the primary computing system, wherein the at least one agent is included in the second sensor data generated by the second sensor (Fig.2, #234, and Paragraphs 0025-0026);
analyzing, by the computing system, a set of numerical measurement parameters associated with the planned trajectory to determine whether the planned trajectory is based on the identified at least one agent (Fig.2, #236, and Paragraphs 0025-0026);
and in response to determining, by the computing system, that the primary computing system fails to base the planned trajectory upon the at least one agent, altering the set of numerical measurement parameters associated with the planned trajectory to generate a second altered planned trajectory (Fig.2, #240, and Paragraphs 0025-0026)
In re claims 7, and 16, Omari teaches the following:
analyzing the one or more parameters associated with the planned trajectory comprises analyzing one or more of a velocity parameter, a steering angle parameter, an acceleration parameter, a positioning parameter, a throttle position parameter, a torque parameter, a fuel range parameter, a charge range parameter, a clutch engagement parameter, a driving mode parameter, an air-to-fuel ratio parameter, an altitude parameter, or some combination thereof (Fig.3A, #304, and Paragraph 0028)
In re claims 8, and 17, Omari teaches the following:
instructing the vehicle to execute the altered planned trajectory comprises instructing the vehicle to alter at least one of the velocity parameter, the steering angle parameter, the acceleration parameter, the positioning parameter, the throttle position parameter, the torque parameter, the fuel range parameter, the charge range parameter, the clutch engagement parameter, the driving mode 
In re claims 9, and 18, Omari teaches the following:
wherein the second sensor is simplified with respect to the first sensor, in that the second sensor is configured for only detection of the environmental condition associated with the external environment and the first sensor is configured for perception, classification, and prediction of one or more environmental conditions associated with the external environment (Fig.2, #204 and Paragraph 0025)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gier et al US 2021/0133466 A1 discloses determining a drive path and guiding the autonomous vehicle through the environment that contains dynamic objects (e.g., vehicles, pedestrians, animals, and the like) and static object (e.g., buildings, signage, stalled vehicles, and the like).
Brannstrom et al US 9,921,065 B2 discloses improving positioning accuracy of an autonomous vehicle driving on a road. In particular, a first computation unit configured to compute a first position of the vehicle on the road at a time T1, where the computation is performed using data from at least an inertial measurement unit (IMU); and a second computation unit configured to compute a second position of the vehicle on the road at the time T1.
Levinson et al US 9,612,123 B1 discloses adaptive mapping to navigate autonomous vehicles responsive to physical environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669